EXHIBIT 10.14

Picture 1 [nbft_ex10z141.jpg] 

Newbridge  Securities  Corp.

 

Finders'  Fee Agreement

 

November 1, 2016

 

Brian Mertz, CEO NABUFIT Global, Inc. East  1820 North

Orem, UT 84097

 

Re: Finders Engagement with Newbridge Securities Corporation

 

 

Mr. Mertz:

 

This letter confirms the understanding and agreement (the "Agreement") between
NABUFIT Global, Inc. (the "Company") and Newbridge Securities Corporation
("Newbridge") as  follows:

1. Engagement; Services. The Company hereby engages Newbridge to be a
non-exclusive finder in connection with an equity financing, or similar
transaction involving the Company and/or its affiliates in one or more
transactions (each, a "Equity Transaction"). 

Newbridge does not guarantee that Company will obtain financing,  on favorable
 terms  or otherwise, from any person found or introduced to Company by
Newbridge. Company is not  obligated to  accept  any introductions or to enter
into negotiations or transactions with any such person, bu,t may do so in its
sole discretion.

2. Term. The term of this Agreement shall be three (3) months, commencing on the
effective date hereof (defined below), and shall continue for successive thirty
(30) day periods thereafter unless sooner canceled by either party on at least
thirty (30) days prior written notice (the "Term"). The expiration of the Term
of this Agreement or the Company's prior termination shall not affect: (a) the
Company's obligation to pay any and all fees and/or expenses pursuant to Section
3, or any other amounts payable to Newbridge under this Agreement unless the
termination is for willful or negligent misconduct by Newbridge or any actions
that may cause real or reputational harm to the Company; (b) the Confidentiality
provisions of Section 7, below; or (c) the Company's indemnification obligations
as provided in Section 5, below. 

3. Fees and Expenses. The Company shall pay to Newbridge a total Investment
Banking Work and Due Diligence fee of ten thousand dollars ($10, 000). The ten
thousand dollars ($10,000) will be due and payable upon the execution of this
Agreement. 

Upon the consummation of an Equity Transaction, the Company shall pay to
Newbridge a fee payable in cash equal to ten percent (10%) of the Equity
Transaction amount and warrants equal to ten 10% of the Equity  Transaction
 amount  and  exercisable  at  the  same  price  offered  to  investors  in  the
Equity

 

5200 Town Center Circle Tower One. Suite 306 Boca Haton, FL 33486

Telephone:  561.395.1220    Fax: 561.229 :1531

Investment Advisory Services offered through Newbridge Financial Service'.,
Croup, Inc. an SEC Registered Investment Advisor

--------------------------------------------------------------------------------

 

Transaction (the "Equity Transaction Fee"). The Equity Transaction Fee shall be
due and payable simultaneously with the Company receiving the proceeds of the
Equity Transaction.

If a transaction is in the form of debt rather than equity ("Debt Transaction"),
the Company shall pay to Newbridge a fee payable in cash equal to five percent
(5%) of the Debt Transaction amount (the "Debt Transaction Fee"). The Debt
Transaction Fee shall be due and payable simultaneously with the Company
receiving the proceeds of the Debt Transaction. No warrants will be granted to
Newbridge under a Debt Transaction.

In the case of an Equity or Debt Transaction, the Transaction amount is equal to
the gross value of any Transaction (including, but not limited to, funds raised,
or any other value received as a result of Newbridge's activities) during the
term of this Agreement (including any extensions) or within one year thereafter
as to any Transaction for which Newbridge has been a procuring cause, Newbridge
will be  paid its fees as set forth above and as described below. Please use the
following information for the payment of all Equity Transaction or Debt
Transaction Fees:

Citibank, N.A.

Fort Lauderdale, FL

 

ABA#  266086554

SWIFT#  CITIUS33

Account#  3200036026

 

For Benefit of:

Newbridge Securities Corporation 5200 Town Center Circle

Tower  One, Suite 308

Boca Raton, FL 33486

 

 

For the purpose of calculating the Equity Transaction fee or Debt Transaction
Fee, the Transaction Value shall be the total proceeds and other consideration
paid as and when received in connection with a Transaction.

During 12 months following the termination of this Agreement for any  reason, if
the Company  closes  an Equity Transaction or Debt Transaction with any party
which (i) Newbridge contacted or with whom Newbridge had discussions regarding a
potential Equity Transaction or Debt Transaction during the term of this
Agreement, which party had been disclosed in writing to the Company prior to the
termination of this Agreement or (ii) has received from the Company the material
information memorandum or any  other written materials prepared by Newbridge
concerning the Company and/or the proposed Equity or Debt Transaction, Newbridge
shall be entitled to receive its Equity or Debt Transaction Fee upon the
consummation of such Equity or Debt Transaction as if no such termination had
occurred.

Newbridge shall bear its own internal expenses with respect to the services it
renders, but Company  shall be responsible for all expenses paid to third
parties, including but not limited to all filing fees, shipping and delivery
expenses, costs of third-party services such as attorneys or accountants, etc.
The

 

5200 Town Center Circle Tower One. Suite 306 Boca Haton, FL 33486

Telephone:  561.395.1220    Fax: 561.229 :1531

Investment Advisory Services offered through Newbridge Financial Service'.,
Croup, Inc. an SEC Registered Investment Advisor

--------------------------------------------------------------------------------

 

 

Company shall pay for any travel expenses related to Newbridge activities with
regards to this engagement for which supporting invoices are provided to the
Company provided that the travel is approved by the Company. If the Company
should fail to provide requisite expense funding, Newbridge shall not be
responsible for any resulting delays. Newbridge shall not be required to advance
its own funds in payment of expenses which are to be paid or reimbursed.

Additionally, and regardless of whether any Equity or Debt Transaction is
consummated,  Newbridge  shall be entitled to reimbursement of its reasonable
external out-of-pocket expenses incurred from time  to time during the term
hereof in connection with the services to be provided under this Agreement,
promptly after invoicing the Company therefore. Newbridge  shall obtain the
Company's prior  approval  of any expense over $500.

4. Information. The Company will furnish Newbridge with such information
regarding the business and financial condition of the Company as is reasonably
requested, all of which will be, to the Company's  best knowledge, accurate and
complete in all material respects at the time furnished. The Company further
represents and warrants that any projections have been prepared in good faith
based upon  assumptions which, in the light of the circumstances under which
they are made, are reasonable. The Company will promptly notify Newbridge if it
learns of any material misstatement in,  or  material  omission from, any
information previously delivered to Newbridge. Newbridge may rely, without
independent verification, on the accuracy and completeness of all  information
 furnished  by  the Company or any other potential party to any Transaction. The
Company  understands that Newbridge  will not be responsible for independently
verifying the accuracy of such information, and shall not be  liable for any
inaccuracies therein. Except as may be required by law or court process, any
opinions or advice (whether written or oral) rendered by Newbridge pursuant to
this Agreement are intended solely for the benefit and use of the Company, and
may not be publicly disclosed in any manner or made available to third parties
(other than the Company's management, directors, advisers, accountants and
attorneys) without the prior written consent of Newbridge, which consent shall
not be unreasonably withheld. 

5. Indemnification; Standard of Care. The Parties agrees to indemnify and hold
harmless each other, their affiliates, and their respective past, present and
 future  directors,  officers,  shareholders, employees, and agents (the
"Indemnified Parties") to the fullest lawful extent from and against any and all
losses, claims, damages or liabilities (or actions in respect thereof), arising
out of or related to this Agreement, any actions taken or omitted to be taken
(including acts or omissions constituting ordinary negligence) in connection
with the Agreement, or any transaction  or  proposed  transaction  contemplated
by the Agreement; provided, however, a Party shall not be liable under the
foregoing indemnity and reimbursement agreement for any loss, claim, damage or
liability which is finally judicially determined to have resulted primarily from
the willful misconduct or gross negligence  of  any  Indemnified Party. 

6. Other Services. To the extent Newbridge receives a written request from the
Company to perform  any business or financial advisory services which are not
within the scope of this Agreement, the fees for such services shall be mutually
agreed upon by Newbridge and the Company in writing, in advance, depending on
the level and type of services required, and shall be in addition to the fees
and expenses described herein above. Except as set forth in the preceding
sentence, if Newbridge is called upon to render services directly  or indirectly
relating to the subject matter of this Agreement  (including, but    not 

 

5200 Town Center Circle Tower One. Suite 306 Boca Haton, FL 33486

Telephone:  561.395.1220    Fax: 561.229 :1531

Investment Advisory Services offered through Newbridge Financial Service'.,
Croup, Inc. an SEC Registered Investment Advisor

--------------------------------------------------------------------------------

 

 

limited to, producing documents, answering interrogatories, giving depositions,
giving expert or other testimony, and whether by subpoena, court process or
order, or otherwise), the Company shall pay Newbridge's then-current hourly
rates for the persons involved for the time expended in rendering such services,
including, but not limited to, time for meetings, conferences, preparation and
travel, and all related reasonable out-of-pocket costs and expenses, and the
reasonable legal fees and expenses of Newbridge's legal counsel incurred in
connection therewith.

7. Non-Circumvention. The Parties hereby agree themselves, their officers,
directors, agents, associates and any related parties, that they will not,
directly or indirectly, contact, deal with or otherwise become involved with any
entity or any other entities or parties introduced, directly  or  indirectly, by
or through  the other party, its officers, directors, agents or associates, for
the purpose of avoiding the payment to  the Company of profits, fees or
otherwise, within the term of this Agreement and for twelve months thereafter,
        without         the         specific        written         approval
        of         the          Company. 

 

 

8. Confidentiality. As used in this Agreement, the term "confidential
information" means  any information which the disclosing party keeps secret from
its business competitors and the public. Each party agrees that the confidential
information disclosed by the other party and  all  rights  pertaining thereto
will remain the property of such party and, except  as may  be agreed in writing
by the parties,  the receiving party shall hold the confidential information in
trust and confidence, shall not  disclose or  use the confidential information
for any purpose other than the benefit of the disclosing party, and shall use at
least the same level of care as it uses to protect its own confidential
information  of  a similar nature, but no less than a reasonable degree of
care. 

9. Attorneys' Fees. If any party to this Agreement brings an action directly or
indirectly based upon this Agreement or the matters contemplated hereby against
another party, the prevailing party shall be entitled to recover, in addition to
any other appropriate amounts, its reasonable costs and expenses in connection
with such preceding including, but not limited to, reasonable attorneys' fees
and court   costs. 

10. Credit. Upon consummation of any Transaction: (i) Newbridge may, at its own
expense, place announcements in financial or other newspapers and other
periodicals (such as a  customary "tombstone" advertisement) describing it
services in connection therewith, subject to Company's review and approval,
which shall not be unreasonably withheld; and (ii) the Company shall at its own
expense  be free to issue press releases or publish any factual statement
concerning the consummation of any Transaction that contain the name of
Newbridge, subject to Newbridge's review and approval, which  shall not  be
unreasonably withheld. 

11. Effective Date. The effective date of this Agreement shall be the date on
which this Agreement is accepted and approved by the Company, as indicated in
its acceptance below. 

12. Miscellaneous. This Agreement shall be binding upon the parties hereto and
their  respective  successors and  permitted  assigns.  Nothing in this
 Agreement,  express  or  implied,  however,  is intended to confer or does
confer on any person or entity, other than the parties hereto and  their
 respective  successors and permitted assigns and the Indemnified  Parties,  any
rights or remedies  under  or by reason  of  this Agreement  or as a result of
the services to  be rendered  by Newbridge    hereunder. 

 

5200 Town Center Circle Tower One. Suite 306 Boca Haton, FL 33486

Telephone:  561.395.1220    Fax: 561.229 :1531

Investment Advisory Services offered through Newbridge Financial Service'.,
Croup, Inc. an SEC Registered Investment Advisor

--------------------------------------------------------------------------------

 

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect pursuant to the terms hereof.

The failure of one party to require performance of any provision shall not
 affect that party's  right to require performance at any time thereafter, nor
shall a waiver of any breach  or  default of  this Agreement constitute a waiver
of any subsequent breach or default    or a waiver of the provision itself.

The Company agrees that it will be solely responsible for ensuring that any
Equity Transaction or Debt Transaction complies with applicable law.

This Agreement incorporates the entire understanding of the parties regarding
 the  subject  matter hereof, and supersedes all previous agreements or
understandings regarding the same, whether written or oral.

This Agreement may not be amended, and no portion hereof may be waived, except
in a writing duly executed by both parties.

Any dispute related to this Agreement shall be referred for  binding arbitration
 per ARC guidelines, in New York, New York pursuant to the rules of the State of
Delaware. The prevailing party in any such arbitration shall be entitled to
recover reasonable costs and reasonable attorney's  fees in  connection with any
award.

THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF Delaware, WITHOUT
REGARD TO SUCH STATE'S RULES CONCERNING CONFLICTS OF LAWS. EACH OF NEWBRIDGE AND
THE COMPANY (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BYAPPLICABLE LAW, ON
BEHALF OF ITS EQUITY HOLDERS) WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE)
RELATED TO OR ARISING OUT OF THE ENGAGEMENT OF NEWBRIDGE PURSUANT TO, OR THE
PERFORMANCE BY NEWBRIDGE OF THE SERVICES CONTEMPLATED BY, THIS AGREEMENT.

We look forward to working with you. Please confirm that the foregoing terms are
in accordance  with your understanding by signing and returning the enclosed
copy of this Agreement.

NEWBRIDGE  SECURITIES  CORPORATION

 

 

 

 

 

By: Picture 2 [nbft_ex10z142.jpg]

Dated:  26 October 2016

Managing  Director-Investment Banking

 

 

 

ACCEPTED AND AGREED:

 

NABUFIT GLOBAL

 

 

 

By: Picture 3 [nbft_ex10z143.jpg]

Dated:  1 November 2016

Robert  Bench; Chief Financial  Officer

 

 

 

 

 

5200 Town Center Circle Tower One. Suite 306 Boca Haton, FL 33486

Telephone:  561.395.1220    Fax: 561.229 :1531

Investment Advisory Services offered through Newbridge Financial Service'.,
Croup, Inc. an SEC Registered Investment Advisor